NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



CRAIG ROSS; NATALIE OPERSTEIN,                   No. 16-55871

                 Plaintiffs-Appellants,          D.C. No. 2:16-cv-03778-ODW-JC

  v.
                                                 MEMORANDUM*
THE BOARD OF TRUSTEES OF
CALIFORNIA STATE UNIVERSITY,

                 Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                           Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

       Craig Ross and Natalie Operstein appeal pro se from the district court’s

order denying their application for a temporary restraining order and preliminary

injunction in their employment action. We have jurisdiction under 28 U.S.C.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1292(a)(1). We review for an abuse of discretion the denial of a preliminary

injunction and de novo the underlying issues of law. Valle Del Sol Inc. v. Whiting,

709 F.3d 808, 816-17 (9th Cir. 2013). We may affirm on any basis supported by

the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm.

      Denial of the preliminary injunction was proper because plaintiffs did not

demonstrate that they are entitled to injunctive relief. See Thalheimer v. City of

San Diego, 645 F.3d 1109, 1115 (9th Cir. 2011) (“A plaintiff seeking a preliminary

injunction must establish that he is likely to succeed on the merits, that he is likely

to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the public interest.”).

      Defendant’s motion to accept a late filing, filed on November 18, 2016, is

granted.

      All other pending motions and requests are denied.

      AFFIRMED.




                                            2                                      16-55871